Case 7:21-cv-00307 Document 1-2 Filed on 08/11/21 in TXSD Page 1 of 5




                     EXHIBIT 1
         Case 7:21-cv-00307 Document 1-2 Filed on 08/11/21 in TXSD Page 2 of 5
                                                                              Electronically Filed
                                                                              6/25/2021 4:31 PM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Armando Cantu
                                               C-2491-21-E
                                  CAUSE NO.:

 ISMAEL GALLEGOS LOPEZ                                IN THE        JUDICIAL DISTRICT


 VS.                                                  COURT OF


 WAL-MART STORES TEXAS LLC                            HIDALGO COUNTY,TEXAS


                              PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES ISMAEL GALLEGOS LOPEZ, hereinafter referred to as Plaintiff, and

files this, his Original Petition against WAL-MART STORES TEXAS LLC, hereinafter referred

to as Defendant, and for cause of action will show the Court the following:

                     DISCOVERY CONTROL PLAN - BY RULE(LEVEL 3)

        1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                     CLAIM FOR RELIEF

        2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than

$250,000.00, but less than $1,000,000.00, as compensation for his damages.

                                           PARTIES

        3. Plaintiff Ismael Gallegos Lopez is an individual who resides in Mission, Hidalgo

County, Texas.

        4. Defendant Wal-Mart Stores Texas LLC is a duly licensed limited liability company in

Texas. Defendant Wal-Mart Stores Texas - LLC may be served with process by serving its

registered agent, C.T. Corporation System,at 1999 Bryan Street,Suite 900,Dallas, Texas 75201-

3136.
        Case 7:21-cv-00307 Document 1-2 Filed on 08/11/21 in TXSD Page 3 of 5
                                                                                  Electronically Filed
                                                                                  6/25/2021 4:31 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Armando Cantu
                                        C-2491-21-E
                                  VENUE AND JURISDICTION

        5. The incident described hereinbelow or events giving rise to Plaintiffs claim against

 Defendant arose in Palmhurst,Hidalgo County,Texas. Venue for this cause of action therefore

 lies in Hidalgo County,Texas.

        6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                              FACTS

        7. On June 19, 2021, at approximately 10:30 a.m., Plaintiff was at Defendant's Wal-Mart

store located in Palrnhurst, Hidalgo County, Texas for business purposes. As Plaintiff was

walking in the men's clothing department, he slipped, fell to the floor, and suffered injuries

and damages. Fruit, which appeared to be pomegranate seeds, was on the floor and it caused

Plaintiff to slip, fall, and suffer injuries and damages. After Plaintiff slipped and fell, a store

manager investigated the incident, photographed and videorecorded the scene of the incident

and the fruit that was on the floor, and spoke to Plaintiff and Defendant's employees. Plaintiff

heard the manager tell the employees,"If you knew the fruit was on the floor, why didn't you

clean it?". Defendant's employees therefore knew the fruit was on the floor before if caused

Plaintiff to slip and fall. They nevertheless failed to warn Plaintiff of the danger posed by the

fruit that was on the floor and failed to remove the fruit from the floor before it caused Plaintiff

to slip and fall.

                               CAUSE OF ACTION BASED ON
                    PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       8. At the time that is material to the incident described hereinabove and this case,

Defendant was negligent under premises liability law in that: A. Plaintiff was a business

invitee, B. Defendant owned, possessed, and /or controlled the premises where the incident

described hereinabove occurred, C. A condition on the premises, the fruit or pomegranate


                                                 2
        Case 7:21-cv-00307 Document 1-2 Filed on 08/11/21 in TXSD Page    4 of 5
                                                                   Electronically Filed
                                                                               6/25/2021 4:31 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Armando Cantu
                                           C-2491-21-E
 seeds on the floor in the men's clothing department, as described in the preceding paragraph,

 posed an unreasonable risk of harm,D. Defendant knew or reasonably should have known of

 the danger posed by the condition, and E. Defendant breached its duty of ordinary care by

 failing to adequately warn Plaintiff of the condition and failing to make the condition

 reasonably safe. This negligence by Defendant was the sole proximate cause or a proximate

 cause of the incident described hereinabove and of the injuries and damages suffered by

Plaintiff, as set out hereinbelow.

                                             DAMAGES

       9. As a proximate cause of the negligence of Defendant in causing the incident described

hereinabove,Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,

will suffer physical pain and mental anguish in the future,suffered physical impairment in the

past, will suffer physical impairment in the future,suffered physical disfigurement in the past,

will suffer physical disfigurement in the future, lost wages in the past, will incur a loss of

earning capacity in the future, incurred medical expenses in the past, and will incur medical

expenses in the future. Plaintiff is seeking monetary relief from Defendant in an amount that

is more than $250,000.00, but less than $1,000,000.00, as compensation for his damages.

                                     VICARIOUS LIABILITY

       10. At the time that is material to the incident described hereinabove and this case,

Defendant's employees acted within the course, scope, and authority of their employment

and/or agency relationship with Defendant. Defendant should therefore be held vicariously

liable to Plaintiff for all of Plaintiff's damages alleged herein.

                     PREJUDGMENT AND POSTTUDGMENT INTEREST

       11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum

rate allowed by law on those damages where such interest may be assessed and for

postjudgment interest at the maximum rate allowed by law on all of Plaintiff's damages from

the date of judgment until the judgment is paid in full.
                                                 3
       Case 7:21-cv-00307 Document 1-2 Filed on 08/11/21 in TXSD Page 5 of 5
                                                                             Electronically Filed
                                                                             6/25/2021 4:31 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Armando Cantu
                                        C-2491-21-E
                              REOUEST FOR TURY AND TURY FEE

       12. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

the filing of Plaintiff's Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, he

have judgment against Defendant for all of his damages hereinabove alleged,for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in his behalf expended.



                                                   Respectfully Submitted,

                                                   THE CISNEROS LAW FIRM,L.L.P.
                                                   312 Lindberg
                                                   McAllen, Texas 78501
                                                   Telephone No.(956)682-1883
                                                   Fax No.(956)682-0132




                                                   MICHAEL OCISNEROS
                                                   State Bar No.00793509
                                                   ART-URO CISNEROS
                                                   State Bar No.00789224
                                                   Attorneys for Plaintiff




                                               4
